Citation Nr: 0335183	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
(hay fever).

2.  Entitlement to service connection for Brodie's cyst of 
the left ischium.

3.  Entitlement to service connection for lumbar disc 
disease, central stenosis, and facet hypertrophy with 
spondylolysis as secondary to the veteran's service-connected 
residuals of a left ankle fracture.

4.  Entitlement to an original disability rating in excess of 
10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from adverse decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
dated in April 1995 and November 1999, which denied the 
veteran's claims of entitlement to service connection, and in 
June 2003, which  assigned an initial disability rating of 10 
percent for the veteran's secondarily service-connected 
lumbar strain.  The April 1995 rating decision denied the 
veteran's claim for service connection for hay fever, while 
the November 1999 denied service connection for the Brodie's 
cyst; chondromalacia, status post right patellar realignment; 
lumbar disc disease, central stenosis, and facet hypertrophy, 
with spondylolysis; all secondary to the service-connected 
disability of left ankle fracture residuals.  

Prior to addressing the substantive issues presented by the 
veteran's appeal, the Board notes that the veteran requested 
a videoconference hearing in January 1999.  He subsequently 
chose to have a Decision Review Officer Post-Decision Review 
and, in September 2003, he indicated that he no longer 
desired a Board hearing.




REMAND

Review of the claims folder reveals that the veteran was 
granted service connection for lumbar strain in June 2003.  
The RO noted that this was a full grant of benefits sought; 
however, the Board notes that the veteran's claim of service 
connection for lumbar disabilities encompassed several other 
disabilities.  Clarification is required as to whether the 
veteran is satisfied with the grant of service connection for 
lumbar strain or wishes to continue to pursue service 
connection on the remaining portion of the service connection 
claim.  Should the veteran wish to continue the claim, 
further development is required.

As noted, the veteran was granted service connection for 
lumbar strain by a rating decision in June 2003.  The veteran 
disagreed with the initial assignment of a 10 percent 
disability rating.  The veteran has perfected an appeal of 
the issue through the submittal of a statement in September 
2003 that substantially meets the requirements of a 
substantive appeal.  See 38 C.F.R. § 20.202 (2003).

The Board finds that the VA has not fulfilled its duty to 
notify with regard to the claim of entitlement to an original 
rating greater than 10 percent for lumbar strain.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
order to comply under the VCAA, the veteran must be notified 
as to what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board further notes that, effective September 26, 2003, 
the criteria for evaluating disabilities of the spine were 
revised.  See 68 Fed. Reg. 51,454 (August 27, 2003).  When a 
law or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991). Where such 
a change takes place, Karnas requires a remand of the claim 
for readjudication. Id. at 311.

In light of Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Board believes that the most appropriate action is to remand 
the veteran's claim to the RO so that the veteran can be 
provided with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio, 
16 Vet. App. at 186-87. 

The Board also notes that, while the case law relating to the 
applicability of VCAA to claims such as this one, that were 
filed prior to its enactment, has been somewhat inconsistent 
(see Holliday v. Principi,  14 Vet. App. 280 (2001); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General 
Counsel, after reviewing all of the relevant law and 
regulations, recently held that the regulatory provisions of 
38 C.F.R. § 3.159 implementing the duty to notify and duty to 
assist provisions of the VCAA were expressly provided for 
retroactive application for all claims that were pending 
before VA on November 9, 2000.  As such, these regulatory 
provisions were construed to apply retroactively.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

The Board finds that with respect to the veteran's claims of 
entitlement to service connection the VA has substantially 
complied with it's duty notify, in particular the RO August 
2003 letter to the veteran notified him as to what he must 
show to prevail in this claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  See 
Quartuccio, supra.

However; the Board finds that there is a further duty assist 
the veteran with the development of his service connection 
claims.  38 C.F.R. § 3.159 (2003). 

With regard to the claim of service connection for allergic 
rhinitis (hay fever) the Board notes that the veteran has not 
been provided with a VA examination addressing the 
possibility of a connection between the veteran's current 
symptomatology and that noted during and prior to the 
veteran's period of active service.  An informed decision 
regarding whether the veteran's allergic rhinitis pre-existed 
service and if so was aggravated therein cannot be made 
without a competent medical opinion addressing those issues.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  

The review of the claims folder also indicates that the 
veteran has provided inconsistent history with regard to the 
origin of the injury to his left leg.  He initially 
attributed the injury to his left ankle as the result of a 
fall down a hill while running on maneuvers.  Review of the 
veteran's service medical records supports this version of 
events.  Over the course of his claim, the veteran has begun 
to assert that he injured, described by the veteran as 
"shattered" in an August 1999 VA examination, his left 
ankle by stepping on a mine.  He also attributes the cyst to 
shrapnel from the mine explosion.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993) (Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 (1992) 
(Board must assess credibility and weight of lay testimony); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (when 
physician accepts veteran's descriptions as credible and 
renders diagnosis thereon, Board has duty to assess 
credibility and weight to be given to the evidence), appeal 
dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished table 
decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992).

The Board finds that all of the opinions rendered by medical 
personnel that attribute the origin of the veteran's Brodie's 
cyst to be based upon events unsupported by the record.  They 
therefore merit little weight in any decision made thereon, 
in fact given the questions of credibility that arise from 
the veteran's assertions, they cast considerable doubt upon 
the remainder of the veteran's assertions of fact.

Regardless, the veteran's claim of service connection for a 
Brodie's cyst of the ischium, requires a clarifying medical 
opinion addressing whether it is at least as likely as not 
that it was caused by repeated injuries due to falls or 
aggravated due to falls caused by the veteran's service-
connected left ankle disability.  The Board notes that a June 
1995 statement submitted by Dr. M.R.S., noted that the 
etiology of the cysts was unknown, but the condition was 
aggravated every time the veteran fell down.

Should the veteran wish to continue to pursue his claim of 
service connection for lumbar disc disease, central stenosis, 
and facet hypertrophy with spondylolysis as secondary to the 
veteran's service-connected residuals of a left ankle 
fracture, an opinion regarding whether it is at least as 
likely as not that this disorder is secondary to the 
veteran's other service-connected disorders is necessary 
prior to a decision being made on the issue.  The Board may 
not rely upon its own unsubstantiated medical opinion in its 
decisions.  Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating 
greater than 10 percent for lumbosacral 
strain, service connection for Brodie's 
cyst of the right ischium and lumbar disc 
disease, central stenosis, and facet 
hypertrophy with spondylolysis as 
secondary to the veteran's service-
connected residuals of a left ankle 
fracture, including the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  In conjunction with paragraph 1, the 
RO should confirm whether the veteran 
wishes to continue his appeal of the 
denial of service connection for lumbar 
disc disease, central stenosis, and facet 
hypertrophy with spondylolysis as 
secondary to the veteran's service-
connected residuals of a left ankle 
fracture.  If the veteran intends to 
continue the appeal, he should be 
scheduled for an examination in 
accordance with paragraph 3.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
evaluate his disability from lumbar 
strain and determine whether the 
veteran's Brodie's cyst and or lumbar 
disc disease, central stenosis, and facet 
hypertrophy with spondylolysis are 
secondary to the veteran's service-
connected residuals of a left ankle 
fracture.  The claims folder must be made 
available to and be reviewed by the 
examiner.  

With regard to the veteran's claims of 
service connection, absent further 
information supporting the veteran's 
allegations that he was injured by a 
landmine, the examiner is directed to 
base his opinion on the assumption that 
the veteran was not injured by a landmine 
or shrapnel in service.  

a)  Following the review of the claims 
file, medical history, clinical 
examination of the veteran, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the Brodie's cyst of the 
right ischium was caused or aggravated 
(defined as a worsening of underlying 
condition versus a temporary flare-ups of 
symptoms) by his service-connected left 
ankle disorder, to include injuries 
caused by repeated falls.  If the 
examiner finds aggravation, he should 
express an opinion as to the degree of 
aggravation above the baseline degree of 
symptoms associated with a Brodie's cyst 
that was existent prior to any 
aggravation.

b)  Following the review of the claims 
file, medical history, clinical 
examination of the veteran, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the lumbar disc disease, 
central stenosis, and facet hypertrophy 
with spondylolysis was caused or 
aggravated (defined as a worsening of 
underlying condition versus a temporary 
flare-ups of symptoms) by his service-
connected left ankle disorder, right knee 
disorder, or lumbar strain-to include 
injuries caused by repeated falls.  If 
the examiner finds aggravation, he should 
express an opinion as to the degree of 
aggravation above the baseline degree of 
symptoms associated with lumbar disc 
disease, central stenosis, and facet 
hypertrophy with spondylolysis that was 
existent prior to any aggravation.

c)  With regard to the veteran's claim 
for increased rating for lumbar strain, 
all indicated testing should be 
performed, to include range of motion of 
the lumbar spine.  To the extent 
possible, the examiner should distinguish 
the symptoms and/or degree of impairment 
due to the service-connected lumbar 
strain from any nonservice-connected back 
disability that may be present.  If no 
such distinction can be made, the 
examiner should so state.  The examiner 
should also opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran has any loss 
of function of the low back due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it is at 
least as likely as not the veteran has 
any additional functional loss due to 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of additional loss of range of 
motion.  

If the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

4.  The veteran should be afforded a VA 
otorhinolaryngology examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After reviewing the 
veteran's medical history, including 
service medical records, the examiner is 
asked to determine if the veteran 
currently has allergic rhinitis and, if 
so, opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that allergic rhinitis began 
during or is causally related to any 
incident of service, to include findings 
recorded in the service medical records.  
The examiner is also requested to opine 
whether it is clear that the veteran's 
allergic rhinitis was not aggravated 
during his period of active service.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

5.  The RO should readjudicate the issue 
of entitlement to an original disability 
rating greater than 10 percent for lumbar 
strain pursuant to the revised criteria 
for rating disabilities of the spine 
effective September 26, 2003.  68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. §4.71a, 
Diagnostic Codes 5235 to 5243).  The RO 
should also consider whether the case 
warrants the assignment of separate or 
staged ratings for the disability for 
separate periods of time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Thereafter, if the determination remains 
adverse, the RO should furnish the 
veteran a supplemental statement of the 
case that includes all pertinent 
Diagnostic Codes for rating the 
disability at issue, including effective 
from September 26, 2003.  The veteran 
should be afforded a reasonable period of 
time in which to respond.

6.  The RO should readjudicate the claims 
of service connection.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



